Citation Nr: 0726256	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-13 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
veteran's cause of death.  

2.  Entitlement to service connection for the veteran's cause 
of death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1989.  
He died in June 2003.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2007, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, D.C.  
A transcript of that hearing has been associated with the 
claims file.  

In view of the holding to reopen the instant claim and 
consider the matter on the merits, the issues have been 
recharacterized as set forth on the title page.


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by a July 2003 administrative decision.  The 
appellant was notified of this decision and of her appeal 
rights at that time and did not appeal the decision.  It was 
held that she had not submitted evidence showing the 
veteran's death was related to his military service.  

2.  The evidence received since the July 2003 decision is not 
cumulative and redundant and raises a reasonable possibility 
of substantiating the claim.

3.  The veteran died in June 2003; the death certificate 
lists the cause of death as respiratory failure due to, or as 
a consequence of chronic obstructive lung disease and 
diabetes mellitus II.  The death certificate lists coronary 
artery disease as a significant condition contributing to 
death but not resulting in the underlying cause.  The death 
certificate indicates that no autopsy was performed.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5. There is no evidence of record showing a definitive 
diagnosis of chronic obstructive lung disease, diabetes 
mellitus II, or coronary artery disease related to service 
during the veteran's lifetime.  These disabilities were first 
demonstrated many years after the veteran's separation from 
service.

6. The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to his active military service.  There is no 
competent evidence showing that the appellant had service in 
Vietnam during the Vietnam Conflict.


CONCLUSIONS OF LAW

1.  A July 2003 decision denying the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.201, 20.302 (2006).

2.  New and material evidence to reopen the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death has been received since the July 2003 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's death 
and no applicable presumptions are met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137, 1310, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

Initially, it must be noted that during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding the VCAA notice and reopening claims.  
The appellant's claim regarding service connection for the 
cause of the veteran's death is a previously-denied claim, 
and thus the holding in this case would apply to this claim.  
The Court held that the VCAA notice must include the bases 
for the denial in the prior decision and describe what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id.  The Board 
notes that it is reopening the claim for entitlement to 
service connection for the cause of the veteran's death, 
which is a favorable determination.  Therefore, it need not 
go into whether VA has met its duties to notify the appellant 
in connection with this portion of the claim.   

By letter dated in January 2005, which is before initial 
consideration of the claim, VA advised the appellant of the 
essential elements of the VCAA.  VA informed the appellant of 
the types of evidence needed in a claim for service 
connection for the cause of a veteran's death.  VA also told 
her that it would make reasonable efforts to help her get the 
evidence necessary to substantiate her claim, but that she 
must provide enough information so that VA could request any 
relevant records.  VA told her that it was responsible for 
obtaining any evidence held by a federal government agency.  
The appellant was informed that if she had any evidence in 
her possession pertaining to the claim, she should submit it 
to VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The January 2005 notification letter to 
the appellant did not include notice as to all of these 
elements; however, the Board finds no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran's status as a veteran for VA purposes 
is not in dispute nor is the appellant's status as a proper 
party to this claim.  The existence of a disability is not 
applicable to this claim as the appellant needs to show that 
the disability causing death is related to the veteran's 
service, as opposed to showing a current disability.  The 
appellant was told that she needed to provide evidence 
showing that the condition causing the veteran's death had 
its onset in service or was permanently aggravated by 
service, which served as notice that she must show a 
connection to the veteran's service.  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record private medical records, 
VA treatment records, hearing transcripts, service personnel 
records, and service medical records.  A VA medical opinion 
was provided in connection with this claim.  

In addition, while this appeal was pending a decision was 
entered outlining the information needed to inform an 
appellant of information needed in a cause of death claim.  
See Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2006).  In the instant appeal, while the notice letter does 
not fully comply, we conclude under the guidance of Hupp that 
it is sufficient as the veteran was not service connected for 
any disability at the time of his death.  Therefore, there is 
no prejudice in proceeding.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claimant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The appellant contends that as a result of the veteran's 
service, he developed chronic obstructive lung disease, 
diabetes mellitus II, and coronary artery disease, which 
eventually contributed to his death.

Service connection for the cause of the veteran's death was 
denied by a July 2003 administrative decision.  The appellant 
was given notice of this decision and her appellate rights.  
She did not file a notice of disagreement with this decision; 
thus it has become final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302. 

Since the July 2003 decision, new evidence has been received, 
including relevant medical evidence.  For example, the 
veteran's April 1989 retirement examination shows that he 
reported having shortness of breath while in service and an 
x-ray that same month shows slightly increased interstitial 
lung markings.  This evidence relates to an unestablished 
fact necessary to substantiate the claim for entitlement to 
service connection for the cause of the veteran's death.  See 
38 C.F.R. § 3.156(a).  One of the bases for the denial of 
service connection for the cause of the veteran's death in 
July 2003 was that there was no evidence showing that the 
veteran's death could have been related to his active 
military service.  Therefore, this evidence establishes a new 
fact and cures the defect of the specified basis for the 
denial of service connection, and thus constitutes new and 
material evidence.  See id.  Accordingly, the claim is 
reopened.  As the RO has considered the matter on the merits, 
the Board may proceed to the merits without prejudice to the 
appellant.  See Bernard, 4 Vet. App. 384.




III. Service connection for the cause of the veteran's death

The appellant asserts that the veteran's death was the result 
of a condition he developed as a result of his active 
military service.  At her personal hearing, the appellant 
testified that she met the veteran in 1997, and that they 
were married in January 1999.  The veteran retired from the 
United States Army in May 1989.  The appellant did not know 
the veteran during his active military service, but she did 
testify that while she had known the veteran, he had suffered 
from breathing problems and diabetes.  

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303(a), 3.310(a) (2006).  Under 38 U.S.C.A. 
§ 1310(a) (West 2002), "[w]hen any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse...."  To 
establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312 (2006).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-related disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 
12 Vet. App. 164, 166 (1999).  These diseases include 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Certain diseases, including diabetes mellitus and coronary 
artery disease, may be presumed to have been incurred in 
service if established to a compensable degree within 1 year 
following separation from qualifying service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that the 
veteran's death was related to his active military service.  
The veteran died in June 2003; the death certificate lists 
the cause of death as respiratory failure due to, or as a 
consequence of chronic obstructive lung disease and diabetes 
mellitus II.  The death certificate lists coronary artery 
disease as a significant condition contributing to death but 
not resulting in the underlying cause.  The death certificate 
indicates that no autopsy was performed.  At the time of the 
veteran's death, service connection was not in effect for any 
disability.  

The veteran was given a retirement examination in April 1989. 
At this examination the veteran reported having had shortness 
of breath.  The VA examiner's summary reported that the 
veteran had a problem with hyperventilation three times and 
was evaluated for it, but that he had no actual shortness of 
breath.  The veteran also reported having a chronic cough, 
explained in the summary as from smoking.  After a clinical 
evaluation, the examiner reported that the veteran had normal 
lungs, chest, and heart.  No defects relating to chronic 
obstructive lung disease, diabetes mellitus, or coronary 
artery disease were noted.  The examiner did report that the 
veteran was obese and noted tobacco abuse as a defect.

The appellant has submitted private medical records starting 
around the year 2000 showing that the veteran had chronic 
obstructive pulmonary disease, diabetes mellitus, and heart 
problems.  The first showing of these conditions is many 
years after the veteran's service which is evidence against a 
claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  There is no competent medical evidence of record 
showing diabetes mellitus or coronary artery disease manifest 
to a compensable degree within one year of the veteran's 
release from active duty.  Simply put, the medical evidence 
of record shows the conditions contributing to the veteran's 
death were in existence from at least the year 2000; however, 
the evidence does not show that these diseases were incurred 
in service, or anytime shortly thereafter.  

In March 2006, a VA examiner opined that it is less likely 
than not that the veteran's chronic obstructive pulmonary 
disease had its inception while he was on active duty.  The 
examiner based his opinion on numerous records including the 
veteran's reported shortness of breath at separation from 
service; the chest x-ray showing slightly increased 
interstitial lung markings, medical records from the 
veteran's hospitalizations in June 2000 and June 2003, and 
the veteran's death certificate.  The examiner noted that the 
discharge physical did not contain convincing evidence that 
the veteran had chronic obstructive pulmonary disease (COPD) 
at that time, and that the available medical records did not 
indicate a diagnosis of COPD until the year of death, some 14 
years after discharge from the military.  This is strong 
evidence against a finding that the veteran's COPD was a 
result of his service.  

The Board is aware of the appellant's representative's 
argument that the complaints of shortness of breath were 
misdiagnosed when labeled as having been due to 
hyperventilation, and that the reported shortness of breath 
and the x-rays showing increased interstitial lung markings 
were symptoms of the veteran's pulmonary disorder which was 
finally diagnosed many years later.  However, the March 2006 
VA examiner took this evidence into account when rendering 
his opinion and still surmised that the veteran did not have 
COPD in service.  

At the appellant's personal hearing, she testified that the 
veteran told her he served in the Republic of Vietnam for 
approximately 18 months.  He also told her that he was in a 
helicopter that was shot down and he had to have his testicle 
removed.  Medical records from the veteran's private 
physician likewise show that he reported having his testicle 
removed as a result of trauma during Vietnam.  The Board does 
not doubt the appellant's sincerity in her belief that the 
veteran served in Vietnam; however, the evidence of record is 
against a finding that the veteran had service in Vietnam.  
First, the veteran's reported accounting of his experience in 
Vietnam appears to be inaccurate.  The veteran's July 1968 
pre-induction physical examination shows that at that time 
his right testicle had already been removed.  Second, the 
veteran's DD Form 214 (separation from military service) does 
not show that the veteran was in receipt of any decorations 
indicating service in Vietnam.  The veteran did not receive a 
Vietnam Service Medal or any other related medal.  The 
veteran's separation forms from January 1971 and May 1977 
also do not show that the veteran had been awarded any 
decoration indicating service in Vietnam.  Finally, the 
veteran's service personnel records and service medical 
records do not show service in Vietnam and such service 
cannot be found by the service department.  Therefore, to the 
extent the appellant has asserted that the veteran served in 
Vietnam, the Board finds that the evidence of record is 
against that contention.  As noted above, diabetes mellitus 
is not shown during service, within a year of separation from 
service, or until many years after service.  As such, the 
preponderance of the evidence is against a finding that the 
veteran's diabetes mellitus was related to his active 
military service.      

In sum, the preponderance of the competent evidence is 
against a finding of in-service chronic obstructive lung 
disorder, diabetes mellitus, or coronary artery disease; 
diabetes mellitus within one year of separation from service; 
and a nexus between the post-service diagnoses of chronic 
obstructive lung disorder, diabetes mellitus, and coronary 
artery disease and service.  Although the appellant may 
sincerely believe that the cause of the veteran's death was 
connected to his service, as a lay person, she is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, for all the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for the cause of 
the veteran's death is granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


